Citation Nr: 0700899	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-02 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed acquired 
vision impairment.  

3.  Entitlement to service connection for a claimed skin 
rash, to include as secondary to herbicide exposure in the 
Republic of Vietnam.  



REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1961 to 
September 1976, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in March 2005 for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of hypertension, an acquired vision of impairment or 
skin disorder in service or for many years thereafter.  

2.  The currently demonstrated hypertension is not show to be 
due to any event or incident of his period of active service.  

3.  The veteran is not shown to have acquired vision 
impairment, including any manifested by cataracts, due to any 
event or incident of his period of active service.  

4.  The veteran is not shown to have a skin rash, including 
any manifested by an acneform disease or porphyria cutanea 
tarda, due to herbicide exposure or other event or incident 
of his period of active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran does not have a disability manifested by 
acquired vision impairment due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran does not have a disability manifested by a 
skin rash due to disease or injury that was incurred in or 
aggravated by service, nor may any be presumed to have been 
on the basis of herbicide exposure in the Republic of 
Vietnam.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a May 2002 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any absence of such notification is not prejudicial 
in this case, involving only service connection claims.  With 
service connection cases, no disability rating or effective 
date is assigned when service connection is denied.  

Also, in cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  


II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, certain chronic diseases, including such 
cardiovascular disorders as hypertension, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

VA regulations further provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. 
§ 3.309(e), including such skin disorders as chloracne, or 
any other acneform disease consistent with chloracne; and 
porphyria cutanea tarda.  See 38 C.F.R. § 3.307(a)(6)(ii).  


III.  Hypertension

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, 
hypertension.  All in-service blood pressure readings showed 
systolic pressure well below 160mm. and diastolic blood 
pressure well below 90mm.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, note 1 (indicating that the term "hypertension" 
means that diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.).  

Subsequent to service, the veteran's September 2002 VA 
hypertension examination report contains a diagnosis of 
hypertension, apparently first noted in July of the same 
year.  

A second VA hypertension examination, from April 2005, was 
conducted by an examiner who reviewed the veteran's claims 
file and reiterated the relevant in-service blood pressure 
readings in the examination report.  This examiner rendered a 
diagnosis of hypertension with fair control at present, and 
with an onset presumably between 2000 and 2002, with no 
evidence of hypertension on review of active duty medical 
records.  

In the present case, the veteran has presented no evidence of 
hypertension in service or for more than two decades 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

The only competent evidence of record addressing the likely 
etiology of the claimed disorder, the April 2005 VA 
examination report, directly contradicts his lay assertions.  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in February 2005 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, his lay statements cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
this claim must be denied.  In reaching this determination, 
the Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  


II.  Acquired Vision Impairment

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, an 
acquired vision impairment.  While several examination 
reports show refractive error of the eye (e.g., vision not to 
20/20), this is not considered a disease for VA compensation 
purposes pursuant to 38 C.F.R. § 3.303(c).  

Subsequent to service, the veteran's September 2002 VA eye 
examination report contains diagnoses of hyperopia and 
presbyopia.  

A second VA eye examination, from May 2005, was conducted by 
an examiner who reviewed the veteran's claims file.  This 
examiner rendered diagnoses of very mild cataracts and 
moderate hyperopia but concluded that the veteran's claim of 
blurry vision was "less likely than not secondary to [a] 
service-related condition."  

Here, the veteran has presented no evidence of chronic visual 
impairment, other than refractive error, in service or for 
more than two decades following his separation from service.  
See Maxson v. Gober, supra.  

The only competent medical evidence of record addressing the 
etiology of this disorder, the May 2005 VA eye examination 
report, directly contradicts his lay contentions.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion.  Again, however, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for vision impairment, 
and this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) 
is not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


III.  Skin Rash

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, a 
skin rash.  

Subsequent to service, the veteran's September 2002 VA 
hypertension examination report indicates that he had a 
history of a rash, not apparent on examination.  The 
examiner, however, did note a few scattered lentigines on the 
veteran's back.  

A VA skin examination, from May 2005, was conducted by an 
examiner who reviewed the veteran's claims file and noted his 
reported history of spots on the back, chest, shoulders, and 
neck since 1975.  

Following the examination, the VA examiner rendered a 
diagnosis of normal-appearing lentigines involving less than 
one percent of the exposed skin and about 2.5 percent of the 
total body surface area.  

The examiner further noted that it was "less likely than 
not" that the veteran had a current skin disability that had 
its onset in service or was due to herbicide exposure 
therein, given his normal service separation examination.  
Also, the examiner also found that the veteran did not have 
chloracne or porphyria cutanea tarda.  

Here, the veteran has presented no evidence of a chronic skin 
disorder in service or for more than two decades following 
his separation from service.  See Maxson v. Gober, supra.  
The only competent medical evidence of record addressing the 
etiology of this disorder, the May 2005 VA skin examination 
report, directly contradicts his lay contentions.  The 
examiner who conducted this report also found no evidence of 
an acneform disease or porphyria cutanea tarda, thus 
precluding further consideration under 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  

Again, the only evidence of record supporting the veteran's 
claim is his own lay opinion, but he has not been shown to 
possess the requisite medical training or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, his lay assertions cannot constitute 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a skin rash, to 
include as secondary to herbicide exposure in Vietnam, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for hypertension is denied.  

Service connection for acquired vision impairment is denied.  

Service connection for a skin rash, to include as secondary 
to herbicide exposure in the Republic of Vietnam, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


